UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH NATHAN GARRETT,

                                 Plaintiff,
                                                                   1:19-CV-7500 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
 WESTERN UNION,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action under the Court’s federal-question and

diversity jurisdiction. Plaintiff sues Western Union and seeks unspecified damages. By order

dated November 8, 2019, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis. For the reasons set forth below, the Court dismisses this action.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –
to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The United States Supreme Court has held that under Rule 8, a complaint must include

enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough factual

detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. In reviewing the complaint, the Court must accept all well-pleaded factual

allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). But it does not have to accept as

true “[t]hreadbare recitals of the elements of a cause of action,” which are essentially just legal

conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions from well-

pleaded factual allegations, the Court must determine whether those facts make it plausible – not

merely possible – that the pleader is entitled to relief. Id. at 678-79.

                                          BACKGROUND

        Plaintiff lists two mailing addresses in his complaint, one in New York, New York, and

one in the Bronx, New York. He seems to allege that he is a citizen of both New York State and

Pennsylvania. He sues Western Union, which he alleges is a citizen of Pennsylvania and New

York State, is incorporated in Colorado and Washington, D.C., and has its principal place of

business in “52 states.” (ECF 2, p. 3.)

        Plaintiff alleges the following facts: on May 26, 2019, at a “PayOMatic” located on 42nd

Street, in New York, New York, he “sent over $6,45.00 . . . through Western Union Jay pay

would have been a party member but they say they never received the money due to a revamp

discrepancy in the system they use proves Western Union never solidifies payment.” (Id. p. 5.)




                                                   2
         Plaintiff asserts that he has suffered “destitution, threat of bill needed to be paid, failure

with proper paperwork to submit transportation history when I [indecipherable] my bank

statements showing proof of purchase.” (Id. p. 6.) He seeks “[a]ll money and compensation

resolved including tax worker paid[] at Steven Business Center.” (Id.)

                                             DISCUSSION

         The subject-matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, a federal district court’s

jurisdiction is available only when a “federal question” is presented or, if the plaintiff asserts

state-law claims under the Court’s diversity jurisdiction, when the plaintiff and the defendant are

citizens of different States and the amount in controversy exceeds the sum or value of $75,000.

“‘[I]t is common ground that in our federal system of limited jurisdiction any party or the court

sua sponte, at any stage of the proceedings, may raise the question of whether the court has

subject matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

 A.       Federal-question jurisdiction

         To invoke federal-question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under federal

law if the complaint “establishes either that federal law creates the cause of action or that the

plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal


                                                    3
law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal-question jurisdiction, without any facts demonstrating a federal-law claim, does not

create federal-question jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d

1182, 1188-89 (2d Cir. 1996); see also Shapiro v. McManus, 136 S. Ct. 450, 455-56 (2015)

(holding that federal-question jurisdiction is lacking where the claims are “wholly insubstantial

and frivolous,” “essentially fictitious,” or “obviously without merit” (internal quotation marks

and citations omitted)).

        Plaintiff checks the box on his form complaint to show that he is invoking the Court’s

federal-question jurisdiction. He states that the federal constitutional or federal statutory basis for

his claims is “civil rights” and “federal rights.” (ECF 2, p. 2.) But he alleges no facts suggesting

any claim under federal law. Plaintiff therefore cannot invoke the Court’s federal-question

jurisdiction.

 B.      Diversity jurisdiction

        The Court next addresses whether Plaintiff may invoke the Court’s diversity jurisdiction.

To assert state-law claims under the Court’s diversity jurisdiction, a plaintiff must first allege that

he and the defendant are citizens of different States. 28 U.S.C. § 1332(a)(1); Wis. Dep’t of Corr.

v. Schacht, 524 U.S. 381, 388 (1998) (“A case falls within the federal district court’s ‘original’

diversity ‘jurisdiction’ only if diversity of citizenship among the parties is complete, i.e., only if

there is no plaintiff and no defendant who are citizens of the same State.”). For diversity

purposes, an individual is a citizen of the State where he is domiciled, which is defined as the

place where a person “has his true fixed home . . . and to which, whenever he is absent, he has

the intention of returning.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000)

(internal quotation marks and citation omitted). An individual “has but one domicile.” Id. A


                                                   4
corporation, however, is a citizen “of every State and foreign state by which it has been

incorporated and of the State or foreign state where it has its principal place of business.”

§ 1332(c)(1); see also Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010) (a corporation’s

principal place of business is its “nerve center,” usually its main headquarters). The parties’ State

citizenships at the time of the filing of the original complaint are what determine whether the

parties are diverse. See Wolde-Meskel v. Vocational Instruction Project Cmty. Servs., Inc., 166

F.3d 59, 62 (2d Cir. 1999).

       There is a second component to diversity jurisdiction − the amount in controversy must

be in excess of the sum or value of $75,000. See § 1332(a). The Court can dismiss a complaint

for failing to plead that the amount in controversy exceeds the sum or value of $75,000, but only

if there is “a legal certainty from the complaint that plaintiff cannot recover sufficient damages to

invoke [diversity] jurisdiction.” Zacharia v. Harbor Island Spa, Inc., 684 F.2d 199, 202 (2d Cir.

1982); Ochoa v. Interbrew Am., Inc., 999 F.2d 626, 629 (2d Cir. 1993) (“[I]n determining

whether a challenged jurisdictional amount has been met, district courts are permitted only to

assess the allegations in a complaint and not the validity of any asserted defenses.”).

       Plaintiff’s complaint suggests that the parties are not diverse. Plaintiff appears to allege

that he is a citizen of both Pennsylvania and New York State, and that Western Union, as a

corporation, is a citizen of Pennsylvania, New York State, Colorado, and Washington, D.C.

       In any event, Plaintiff’s complaint does not allege any facts suggesting that his claims

satisfy the jurisdictional amount for a diversity action, an amount in excess of the sum or value

of $75,000. Plaintiff’s claims arise from a dispute in which he alleges he attempted to send “over

$6,45.00 through Western Union” to another party, but that the other party never received it.

(ECF 2, p. 5.)




                                                  5
       Because Plaintiff’s complaint fails to show that the parties are diverse and that the claims

satisfy the jurisdictional amount for a diversity action, the Court dismisses this action for lack of

subject-matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket and note service on the

docket. Plaintiff has consented to electronic service of Court documents. (ECF 3.)

       The Court dismisses this action for lack of subject-matter jurisdiction. Fed. R. Civ. P.

12(h)(3). This dismissal is without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to docket this order as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    December 3, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  6
